Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 1 of 8 PageID 242




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SEBSEN ELECTRICAL, LLC,
d/b/a SEBSEN ELECTRICAL
CONTRACTORS,

      Plaintiff/Counter-Defendant,

v.                                            Case No. 8:20-cv-331-T-60AAS

INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS
LOCAL UNION 915,

      Defendant/Counter-Plaintiff
__________________________________/


       ORDER GRANTING IN PART AND DEFERRING IN PART
     DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

      This matter is before the Court on “Defendant/Counter-Plaintiff

International Brotherhood of Electrical Workers Local Union 915’s Dispositive

Motion for Judgment on the Pleadings,” filed on May 12, 2020. (Doc. 22). On June

9, 2020, Plaintiff/Counter-Defendant Sebsen Electrical LLC (“Sebsen”) filed a

response in opposition to the motion. (Doc. 25). On July 13, 2020, Defendant

International Brotherhood of Electrical workers Local Union 915 (the “Union”) filed

a reply. (Doc. 31). The Court held a hearing on the Union’s motion on September 1,

2020. After reviewing the motion, response, court file, and record, the Court finds

as follows:




                                     Page 1 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 2 of 8 PageID 243




                                    Background

      The material facts necessary to resolve the instant motion are largely

undisputed. The Union and the Florida West Coast Chapter of the National

Electrical Contractors Association (“NECA”) entered into a collective bargaining

agreement (“CBA”) to take effect on December 1, 2017, for a term of two years. The

CBA provided that it would continue from year to year unless terminated or

changed according to its terms. It further provided that where either a notice of

proposed changes or notice of intent to terminate had been timely provided, then

“[u]nresolved issues or disputes arising out of the failure to negotiate a renewal or

modification of this agreement” could be “submitted jointly or unilaterally” for

arbitration to the Council on Industrial Relations for the Electrical Contracting

Industry (“CIR”).

      In February 2018, Sebsen, an electrical contractor, executed a Letter of

Assent appointing the Florida West Coast Chapter of NECA as its negotiating agent

and agreeing to be bound by the CBA effective February 6, 2018. In February 2019,

Sebsen gave timely written notice of its intent to terminate the Letter of Assent and

the CBA. On August 26, 2019, the Union wrote to Sebsen requesting that Sebsen

negotiate a new or successor CBA. Sebsen declined to negotiate, maintaining that it

had no duty to do so. TheUnion unilaterally referred the matter to the CIR for

arbitration. Sebsen received notice of the arbitration but once again declined to

participate. On November 21, 2019, the CIR issued an arbitration award, directing




                                      Page 2 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 3 of 8 PageID 244




Sebsen to implement a new, modified CBA with a term running from December 1,

2019 to November 30, 2021.

      Sebsen filed this suit against the Union seeking to vacate that arbitration

award. The Union answered and counterclaimed against Sebsen seeking to confirm

the award. The Union has now moved for judgment on the pleadings in its favor.

                                  Legal Standard

      A motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) is governed by the same standard as a motion to dismiss under Rule

12(b)(6). Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11th Cir.

2018). Accordingly, a court must accept the facts alleged in the complaint as true

and view them in the light most favorable to the nonmoving

party. See Cunningham v. Dist. Attorney’s Office for Escambia Cty., 592 F.3d 1237,

1255 (11th Cir. 2010). The court must also consider the answer and any documents

attached as exhibits. Eisenberg v. City of Miami Beach, 54 F. Supp. 3d 1312, 1319

(S.D. Fla. 2014). “Judgment on the pleadings is proper when no issues of material

fact exist, and the moving party is entitled to judgment as a matter of law based on

the substance of the pleadings and any judicially noticed facts.” Cunningham, 592

F.3d at 1255 (internal quotation omitted).

                                      Analysis

      Sebsen’s complaint asserts that the award must be vacated because Sebsen

provided timely notice of its desire to terminate the agreement. As the Union

correctly argues, however, interest arbitration provisions are not nullified by one



                                      Page 3 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 4 of 8 PageID 245




party’s giving notice to terminate the collective bargaining agreement or by

expiration of the agreement. See, e.g., Sheet Metal Workers’ Int’l Ass’n Local 15,

AFL-CIO v. Law Fabrication, LLC, 237 F. App’x 543, 547 (11th Cir. 2007); Sheet

Metal Workers Local 57 Welfare Fund v. Tampa Sheet Metal Co., 786 F.2d 1459,

1460-61 (11th Cir. 1986); Local Union No. 666, Int’l Brotherhood of Electrical

Workers, AFL-CIO v. Stokes, 225 F.3d 415, 421 (4th Cir. 2000). Sebsen’s response

offers no contrary argument and affirmatively disclaims any reliance on

termination of the CBA. Accordingly, the Union is entitled to judgment on the

pleadings to the extent Sebsen’s complaint or its answer to the counterclaim assert

Sebsen’s termination of the CBA as a basis to vacate the award or oppose its

confirmation.

      Sebsen also asserts that the Union’s August 2019 request to negotiate a new

agreement did not include proposed new or changed terms. Sebsen argues that, as

a result, the requirements for invocation of the arbitration clause were not met.

The Court, disagrees, for three reasons.

      First, under the express terms of the CBA, proposed changes could be

provided either in the written notice or at the first negotiating meeting. Although

there was no “first negotiating meeting” here, that was only because Sebsen

declined to participate. Sebsen cannot argue that a precondition to arbitration did

not occur when it was Sebsen who prevented it from occurring. See, e.g., Sheet

Metal Workers' Int’l Ass'n, Local Union No. 2 v. McElroy's, Inc., 500 F.3d 1093, 1099

(10th Cir. 2007) (“[T]he agreement obligates the parties to negotiate a renewal



                                      Page 4 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 5 of 8 PageID 246




agreement or to have one imposed upon them if one party timely gives notice of a

desire to renew the agreement. A party cannot avoid this obligation by refusing to

engage in negotiations.”); Paparone v. Lake Placid Holding Co., 438 So. 2d 155, 157

(Fla. 2d DCA 1983) (one who prevents the performance of a condition precedent

“cannot avail himself of its nonperformance.”).

      Second, Sebsen’s notice of termination itself independently allowed

invocation of the arbitration clause. The CBA provides that a notice of desire to

terminate should be handled in the same manner as a proposed change, and

therefore that notice was equally subject to arbitration for “issues or disputes

arising out of the failure to negotiate a renewal or modification.”

      Third, Sebsen’s argument on this point relates to a precondition to

arbitration, as opposed to the scope of the arbitration clause. As such, Sebsen was

required to present it to the arbitrators to resolve, not to a court. See Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 84-85 (2002); John Wiley & Sons, Inc., v.

Livingston, 376 U.S. 543, 557-59 (1964).

      Sebsen, however, argues that the availability of arbitration under the

circumstances presented here was a matter for a Court to decide, not the

arbitrators. Sebsen relies heavily on a case from the Fourth Circuit, Local Union

No. 637, Int’l Brotherhood of Electrical Workers, AFL-CIO v. Davis H. Elliott Co.,

Civ. A. No. 92-0766-R, 1992 WL 553665 (W.D. Va. Dec. 29, 1992), aff’d, 13 F.3d 129

(4th Cir. 1993), to support its argument. After carefully reviewing Elliot, it is

apparent to the Court that it is distinguishable in various important respects and,



                                      Page 5 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 6 of 8 PageID 247




therefore, does not support Sebsen’s argument. The holding in Elliot was

dependent on the specific provisions of the contract at issue in that case. The

specific provisions of the contract at issue here are very different from the contract

in Elliot. Indeed, the arbitration provisions at issue in Elliot differed in two critical

ways from those here. First, the agreement in Elliot required that where notice was

given for proposed changes, “the nature of the changes desired must be specified in

the notice.” Elliot, 1992 WL 553665, at *1. The CBA here contains the same

language, but then, as explained above, it adds “or no later than the first

negotiating meeting unless mutually agreed otherwise.” The Union therefore was

not required to specify proposed changes in its August 2019 letter.

      Second, the arbitration provision in Elliot applied to “[u]nresolved issues in

negotiations.” The Fourth Circuit held that where no negotiations had occurred due

to the failure of one party to provide proper notice, then no “issues in negotiations”

ever came into existence and there was therefore nothing to arbitrate. Here,

however, the CBA’s arbitration provision extends not merely to issues “in

negotiations” but more broadly to “issues or disputes arising out of the failure to

negotiate a renewal or modification” of the agreement. This language reaches

precisely what occurred here.

      For the foregoing reasons, the Union’s motion for judgment on the pleadings

is due to be granted to the extent that Sebsen’s objections to the arbitration award

are based on the scope of the arbitration agreement, the events giving rise to the

arbitration, or any preconditions to arbitration. Because Counts I and II of Sebsen’s



                                       Page 6 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 7 of 8 PageID 248




complaint are limited to these issues, the Union’s motion will be granted as to these

counts. Count III of the complaint is framed in conclusory terms, some of which

might encompass these same issues. The Union’s motion will therefore be granted

as to Count III to the extent it relies on the same grounds.

      Count III of the complaint and Sebsen’s answer to the Union’s counterclaim

also assert issues relating to the content of CIR’s arbitration award and the

composition and neutrality of the CIR as an arbitral body. The Union’s motion

addressed these points, but Sebsen declined to address them in its response. While

Sebsen therefore arguably waived these issues, justice requires that they be

addressed on the merits. In addition, Sebsen’s pleadings raise these issues in

conclusory fashion. The Court could require Sebsen to file an amended complaint to

sufficiently plead these issues and then allow a further round of motion practice.

The Court believes, however, that the more efficient approach is to defer ruling on

the Union’s motion for judgment on the pleadings as to these issues, subject to

receiving supplemental memoranda from the parties, as set forth below.

      Accordingly, it is

             ORDERED, ADJUDGED, and DECREED:

      1. “Defendant/Counter-Plaintiff International Brotherhood of Electrical

          Workers Local Union 915’s Dispositive Motion for Judgment on the

          Pleadings” (Doc. 22) is GRANTED IN PART and DEFERRED IN

          PART.




                                      Page 7 of 8
Case 8:20-cv-00331-TPB-AAS Document 37 Filed 09/14/20 Page 8 of 8 PageID 249




     2. The motion is GRANTED as to Count I and Count II, and as to Count III

        to the extent Count III is based on grounds relating to the scope of the

        arbitration agreement, the events that gave rise to the arbitration, or any

        alleged preconditions to arbitration. The Court will enter a final

        judgment once all claims have been resolved.

     3. The motion is DEFERRED with respect to Count III to the extent Count

        III is based on grounds relating to the composition or neutrality of the CIR

        or the content of the award itself.

     4. Sebsen is directed to file, on or before September 28, 2020, a supplemental

        memorandum of no more than 10 pages in opposition to the Union’s

        pending motion for judgment on the pleadings, limited to the issues

        described in the preceding paragraph.

     5. The Union may then within 7 days file a supplemental reply

        memorandum of no more than 5 pages.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 14th day of

September, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                    Page 8 of 8
